In a proceeding pursuant to section 50-e of the General Municipal Law, for leave to serve a late notice of claim upon the New York City Housing Authority, the Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated April 10, 1962, as granted the application in favor of the infant claimant. Order, insofar as appealed from, reversed on the law and the facts, without costs, and application of the infant claimant denied. It appears that the claimed injury occurred on April 13, 1961; that a notice of claim was served on July 13, 1961; and that the present application to Special Term for leave to serve a late notice of claim was made returnable on March 19, 1962. It further appears that a prior application had been made returnable November 20, 1961 in the City Court of the City of New York, but that such application had been withdrawn. No reason for the delay in making the present application is stated in the papers submitted in support thereof. In our opinion, such delay was unreasonable (General Municipal Law, § 50-e, subd. 5; Matter of Kreuzer v. New York City Housing Auth., 282 App. Div. 881; Matter of Fabiani v. Town of North Hempstead, 272 App. Div. 1016; Matter of Ruskin v. City of New York, 271 App. Div. 934). Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.